Citation Nr: 0303740	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disability 
claimed as due to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from January 1965 to August 
1967.

This appeal arises from a February 2000 rating decision of 
the Chicago, Illinois Regional Office (RO).  The veteran 
testified before the undersigned member of the Board at an 
April 2001 videoconference hearing.  The case was remanded 
from the Board to the RO in June 2001 for additional 
development of the evidence and for due process reasons.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

3.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking any 
current skin disability with his exposure to herbicide agents 
used in Vietnam.

5.  A chronic skin disability was first manifest several 
years after service and is unrelated to any disease or injury 
in service.






CONCLUSION OF LAW

A skin disability claimed as due to exposure to Agent Orange 
was not incurred in or aggravated during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the February 
2000 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  In the August 2000 statement of the case and the 
October 2002 supplemental statement of the case, the RO 
notified the veteran of all regulations relating to his 
claim, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  In 
addition, the RO has sent the veteran several VCAA compliance 
letters (July 2001, September 2001, April 2002 and August 
2002) in which he was informed as to VA's duty to assist him 
in obtaining evidence for his claim, what the evidence must 
show to establish his claim, what had been done to assist the 
veteran with his claims, and what information or evidence 
that VA needed from the veteran.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim (to include what evidence 
VA would obtain and what evidence the veteran would obtain).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
private medical treatment records and all VA treatment 
records have been obtained.  The veteran has also been 
afforded several VA skin examinations with opinions as to the 
etiology of skin disability found.  The veteran presented 
testimony at an April 2001 videoconference hearing.  In 
addition, the RO undertook extensive action to obtain all 
available medical records as reported by the veteran.  In 
this vein, Mt. Sinai hospital indicated in August 2001 and 
Jackson Park Hospital indicated in May 2002 that no medical 
records were available for the veteran.  In short, VA has 
fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

In August 1966, the veteran complained of a rash on the 
fingers of both hands.  It was noted that the skin was 
peeling.  Several days later, the veteran complained that the 
rash was growing worse.

An August 1966 derm clinic notation shows that there were dry 
scaly lesions of the hands with many papules.   

On the August 1967 separation physical examination, 
evaluation of the skin was normal.  

A February 1973 VA treatment notation shows a 3 year history 
of tinea versicolor of the chest.  The veteran was seen in 
the same month for a penile rash.  On examination, there were 
scaly papules of the penis.  The assessment was herpes 
simplex.  In November 1973, the veteran was seen for a 
cluster of dry blister-like lesions of the dorsum of the 
penis.  The diagnosis was rule out warts and dermatitis of 
the penis.

In June 1974, the veteran was treated for a patch of 
dermatitis of the medial aspect of the right thigh.  In 
August 1975, the veteran was treated for an itching rash of 
both inner thighs.  

A December 1975 report of medical history shows that in 1974 
and 1975 the veteran had a pruritic rash of both thighs which 
had not cleared.  

In April 1979, an 8 to 10 year history of a rash on the upper 
chest was noted.  On examination, there were scaling dark 
plaque macules.  The impression was tinea versicolor.

In early June 1980, the veteran was seen for tinea 
versicolor.  Later in June 1980, a VA treatment notation 
shows that the veteran was again seen for tinea versicolor.  
It was noted that the condition was less scaly with no 
itching.  Mild improvement was assessed.

On VA skin examination in May 1999, the veteran complained of 
a rash of the trunk, neck and extremities which reportedly 
lasted for 3 years in the late 1960s.  He described the rash 
as scaly and pruritic.  On examination, there were 
hyperpigmented xerotic patches of the inner right thigh.  
There was no rash elsewhere on the veteran's body.  The 
diagnoses were post inflammatory hyperpigmentation and 
xerosis.  The examiner opined that the veteran's skin 
conditions were not more likely than not related to Agent 
Orange exposure.

An April 2000 statement from H. W. Kienast, M.D., indicates 
that the veteran had been under his psychiatric care since 
January 1999.  He reported that the veteran had a skin 
condition (chloracne) apparently related to exposure to Agent 
Orange.  He also had tinea pedis, a foot condition known as 
"jungle rot" by veterans.  

In June 2000, Dr. Kienast submitted a supplemental statement 
indicating that the veteran had informed him that he had been 
treated for masses and boils of the feet and hands in service 
and for skin disabilities since 1968.  It was opined that 
these skin disabilities appeared to stem from herbicide 
exposure in Vietnam.  

On VA skin examination in June 2000, the veteran complained 
of a 30 year history of scaling lesions of the legs and 
thighs and growths of the hands.  On examination, there were 
violaceous oval and round scaling patches of the right thigh 
and left calf.  There was also a keratotic plaque of the left 
hand.  The diagnoses were eczema of the legs and verruca 
vulgaris of the hands.  It was noted that the veteran did not 
currently have chloracne or tinea pedis and it was further 
opined that eczema and verruca vulgaris were not known as 
complications of exposure to Agent Orange.

The veteran testified in April 2001 that his skin problems 
started after serving in Vietnam; that he was treated for 
peeling skin of the hands on several occasions during 
service; and that his current skin rash was the same rash 
which started during service.

Service personnel records show that the veteran served in 
Vietnam from March 1966 to April 1967.

An October 2001 statement from David Kaiser, DPM, indicates 
that he had treated the veteran since May 1994 for skin 
lesions of the feet.  Current skin lesions of the feet were 
productive of moderate pain and discomfort.

On VA skin examination in September 2002, a history of an 
intermittent rash of the feet, hands and thighs since 1956 
was reported.  The veteran had been treated by VA in January 
2001 for lichen simplex chronicus.  On examination, there 
were no active lesions of the face, chest, abdomen, back, 
right thigh, hands and arms.  There was scaling of both feet.  
There was no maceration between the toes.  The diagnosis was 
mild tinea pedis which was not related to the inservice 
treatment in 1966, nor was it due to Agent Orange.  No 
chloracne was found.  


Analysis

The veteran contends that he currently suffers from a skin 
disability that is the result of exposure to herbicide agents 
during his tour of duty in Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of a skin 
disability, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address the issue of 
whether service connection may be awarded for a skin 
disability on a direct incurrence basis.

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam from March 
1966 to April 1967 during the Vietnam era.  Therefore, he is 
entitled to a presumption of exposure to herbicide agents.  
The medical record, however, shows that the veteran does not 
have a condition enumerated as a presumptive disability.  The 
regulations do not provide for presumptive service connection 
for the types of skin disability that the veteran has been 
diagnosed with.  

In this regard, the Board notes that Dr. Kienast referred to 
chloracne in his April 2000 statement; however, Dr. Kienast 
is the veteran's treating psychiatrist.  The reference to 
chloracne suggests that Dr. Kienast was citing medical 
history as reported to him by the veteran.  Certainly, there 
is nothing in the record to suggest that Dr. Kienast has ever 
treated the veteran for chloracne.  Nonetheless, this 
reference by Dr. Kienast does not constitute probative 
evidence in support of the veteran's claim.  It is clear in 
the present case that the first and only reference to 
chloracne by Dr. Kienast was made in April 2000, more than 30 
years after separation from service.  Conversely, the 
regulations (38 C.F.R. § 3.307) provide that chloracne must 
be manifest within the initial post service year in order to 
receive  presumptive service connection treatment.

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, under the law, the veteran is not 
entitled to a presumption that a skin disability is 
etiologically related to exposure to herbicide agents used in 
Vietnam.  

Moreover, there is no basis for a direct service connection 
claim.  The service medical records are silent regarding the 
presence of a skin disability other than two notations in 
August 1966 when the veteran was seen for peeling of the skin 
of the hands.  It was not until several years after service 
in the early 1970s when the veteran started to receive 
treatment for variously diagnosed skin disorders.  Further, 
there is no competent medical evidence to establish a nexus 
between the veteran's military service and the eventual 
manifestation of any skin disability.  In fact, VA examiners 
in May 1999, June 2000 and September 2002 opined that the 
veteran did not have a skin disability that was related to 
herbicides.  In September 2002, the VA examiner further 
opined that tinea pedis was not related to the skin treatment 
received by the veteran in 1966 while he was in service.  
There is no medical evidence or opinion to the contrary.

In this regard, the Board notes that Dr. Kienast, in 
statements of April and June 2000, opined that the veteran 
apparently had a skin condition that was related to exposure 
to Agent Orange.  The language used by Dr. Kienast to the 
effect that the veteran had a skin condition that apparently 
was related to exposure to Agent Orange indicates only a 
possibility, not probability, that any current skin 
disability was related to service.  Considered in its full 
context, this opinion does not support the veteran's claim 
because it expresses a mere possibility and not probability.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could have 
effectively intubated the veteran was held to be 
speculative);  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (the Court found evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection);  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis also implied "may or may not" and was deemed 
speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the 
Court held that a physician's opinion the veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative"); and Bostain v. 
West, 11 Vet. App. 124, 128 (1998) (the Court held that a 
physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the veteran's 
death was too speculative to be new and material evidence).

With all due respect to the veteran's contentions and 
testimony, he is not shown to be a medical expert and, for 
that reason, he is not competent to express an authoritative 
opinion regarding an issue of medical causation or the 
diagnosis of a condition.  See Espiritu; see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

In sum, as the veteran does not have a disability for which 
presumptive service connection may be accorded due to his 
presumed exposure to herbicide agents in Vietnam, the 
preponderance of the evidence is against the claim of service 
connection for a skin disability due to exposure to herbicide 
agents while serving in Vietnam.



ORDER

Entitlement to service connection for a skin disability 
claimed as due to exposure to Agent Orange is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

